Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FIRSTLINE II A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 29, 2008, to the Prospectus Dated April 29, 2008 This Supplement adds certain information to your Prospectus, dated April 29, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following investment managers are added to the list of Fund Managers on page 1 of the prospectus: Brandes Investment Partners, LLC Iridian Asset Management LLC Frontier Capital Management Company, LLC Turner Investment Partners, Inc. The following information is added to the Funds Available Through the Variable Account section on page 16 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * Page 1 of 2 April 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. Page 2 of 2 April 2008 FIRSTLINE II A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management Company · Are subject to specified fees and charges. · Columbia Management Advisors, LLC The Policy Value · Directed Services LLC · Is the sum of your holdings in the fixed account, the variable account and · Evergreen Investment Management the loan account. Company, LLC · Has no guaranteed minimum value under the variable account. The value · Fidelity Management & Research Co. varies with the value of the subaccounts you select. · Ibbotson Associates · Has a minimum guaranteed rate of return for amounts in the fixed · ING Clarion Real Estate Securities L.P. account. · ING Investment Management Advisors, B.V. · Is subject to specified fees and charges including possible surrender · ING Investment Management Co. charges. · J.P. Morgan Investment Management Inc. Death Benefit Proceeds · Julius Baer Investment Management, LLC · Are paid if your policy is in force when the insured person dies. · Legg Mason Capital Management, Inc. · Are calculated under your choice of options: · Lehman Brothers Asset Management LLC Option 1  the base death benefit is the greater of the amount of base · Marsico Capital Management, LLC insurance coverage you have selected or your policy value multiplied · Massachusetts Financial Services Company by the appropriate factor from the definition of life insurance factors · Morgan Stanley Investment Management, described in Appendix A; or Inc. (d/b/a Van Kampen) Option 2  the base death benefit is the greater of the amount of base · Neuberger Berman, LLC insurance coverage you have selected plus the policy value or your · Neuberger Berman Management Inc. policy value multiplied by the appropriate factor from the definition of · OppenheimerFunds, Inc. life insurance factors described in Appendix A. · Pacific Investment Management Company · Are equal to the base death benefit plus any rider benefits minus any LLC outstanding loan and accrued loan interest and unpaid fees and charges. · Pioneer Investment Management, Inc. · Are generally not subject to federal income tax if your policy continues to · T. Rowe Price Associates, Inc. meet the federal income tax definition of life insurance. · UBS Global Asset Management (Americas) Sales Compensation · We pay compensation to broker/dealers whose registered representatives Inc. sell the policy. See Distribution of the Policy , page 76 , for further · Wells Capital Management, Inc. information about the amount of compensation we pay. This prospectus describes what you should know before purchasing the FirstLine II variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 59 The Policys Features and Benefits 3 TAX CONSIDERATIONS 61 Factors You Should Consider Before Purchasing a Tax Status of the Company 61 Policy 6 Tax Status of the Policy 62 Fees and Charges 8 Diversification and Investor Control THE COMPANY, THE VARIABLE ACCOUNT Requirements 63 AND THE FIXED ACCOUNT 13 Tax Treatment of Policy Death Benefits 63 Security Life of Denver Insurance Company 13 Distributions Other than Death Benefits 64 The Investment Options 15 Other Tax Matters 66 DETAILED INFORMATION ABOUT THE ADDITIONAL INFORMATION 69 POLICY 19 General Policy Provisions 69 Underwriting 20 Distribution of the Policy 76 Purchasing a Policy 21 Legal Proceedings 79 Fees and Charges 26 Financial Statements 80 Death Benefits 35 APPENDIX A A-1 Additional Insurance Benefits 42 APPENDIX B B-1 Policy Value 47 APPENDIX C C-1 Special Features and Benefits 50 MORE INFORMATION IS AVAILABLE. Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Policy Date 21 Fixed Account 4 Policy Value 47 Fixed Account Value 47 Segment or Coverage Segment 35 Loan Account 5 Surrender Value 4 Loan Account Value 49 Valuation Date 48 Monthly Processing Date 29 Variable Account 4 Net Premium 3 Variable Account Value 47 Net Policy Value 4 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state.
